On consideration of the “Petition by the Accused for Appropriate Extraordinary Relief before the United States Court of Military Appeals” and of the Respondent’s reply to the Order of this Court to show cause why the relief therein should not be granted, it appearing that subsequent to the issuance of said Order the Convening Authority completed his action upon the record of the accused’s trial and has forwarded said record for review by the United States Navy Court of Military Review, before which it was filed on April 27, 1970, it is, by the Court, this 4th day of May 1970,
ORDERED:
That said Petition be, and the same is, hereby dismissed as moot.